This is a proceeding in error to reverse a judgment rendered by the Court of Appeals of Cuyahoga county in a divorce and alimony case. *Page 324 
The court of common pleas rendered a decree in the case. The dissatisfied party prosecuted error. The other party moved the Court of Appeals to dismiss the error case for the reason that petition in error was not filed within the 70-day limitation. The Court of Appeals sustained the motion, evidently computing time from the date when the trial judge announced his decision, and dismissed the action on the sole ground stated.
Computing time from the date the decree of the court of common pleas was journalized, only 63 days had elapsed when the petition in error was filed.
Judgment of the Court of Appeals reversed, and cause remanded to that court for further proceedings in accordance with this opinion.
Judgment reversed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur. *Page 325